                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     TROY ALEXANDER RICHARDSON,                           CASE NO. 18-cv-04620-YGR
                                   7                     Plaintiff,                           ORDER GRANTING ADMINISTRATIVE
                                                                                              MOTION; EXTENDING DEADLINE TO
                                   8               vs.                                        AMEND; AND COMPELLING DEFENDANT
                                                                                              TO PRODUCE AMENDED DISCLOSURES
                                   9     CALIFORNIA DEPARTMENT OF
                                         CORRECTIONS AND REHABILITATION, ET                   Re: Dkt. No. 39
                                  10     AL.,

                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13             Plaintiff Troy Alexander Richardson filed his administrative motion to extend the deadline
                                  14   for joining parties or amending pleadings. (Dkt. No. 39.) In that administrative motion, plaintiff
                                  15   further seeks an order compelling defendants to amend their disclosures under Rule 26(a) of the
                                  16   Federal Rules of Civil Procedure, and to extend the deadline for the early settlement conference
                                  17   before Magistrate Judge Illman.
                                  18             The Court, having considered the motion and the opposition thereto, and good cause
                                  19   appearing, ORDERS as follows:
                                  20             (1) Defendants shall provide to plaintiff amended Initial Disclosures listing all persons
                                  21   with knowledge of the facts set forth in the First Amended Complaint as well as all documents in
                                  22   its control or possession regarding plaintiff, including but not limited to the entire file of the
                                  23   California Department of Corrections and Rehabilitation regarding plaintiff by no later than May
                                  24   15, 2019. See Rule 26(e)(1) (party must supplement or correct its disclosure in a timely manner if
                                  25   the disclosure or response is incomplete or incorrect in some material respect, or as ordered by the
                                  26   court).
                                  27             (2) Plaintiff shall amend or join additional parties no later than May 30, 2019.
                                  28             The parties shall contact Magistrate Judge Illman’s courtroom deputy regarding
                                   1   rescheduling of the settlement conference and related deadlines, based on the foregoing. The

                                   2   deadline for completing the settlement conference remains July 1, 2019. (See Dkt. No. 34.)

                                   3   However, should the parties’ or magistrate judge’s schedule so require, the Court is amenable to a

                                   4   brief extension of that deadline as well.

                                   5          IT IS SO ORDERED.

                                   6   Dated: April 18, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                   7                                                       UNITED STATES DISTRICT COURT JUDGE
                                   8

                                   9

                                  10   cc: Gloria CRD/Magistrate Judge Illman
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
